DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 9/9/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and 4 and the cancellation of claims 2-3 and 9-15.  Claims 1, 4-8 and 16-17 remain pending with claims 16-17 withdrawn from consideration due to a restriction requirement.
Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here the combination of references makes obvious the anneal of the claimed dual metal layers for the reasons set forth in the prior art rejection and the applicants have proffered no more than mere attorney speculation to rebut the examiner’s prima facie case of obviousness.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., diffusion of Cu) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally, the applicant’s argument relative to the copper diffusion is noted, but as the collective prior art discloses and makes obvious annealing/recrystallization of the layers, the prior art’s silence with respect to prevention of the copper diffusion is not persuasive as recognition of an additional benefit is not a basis for patentability when the process steps as claimed are obvious in view of the prior art teaching.  "[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
For the sake of compact prosecution, the examiner cites here US Patent 6297154 which discloses Mo diffusion barrier for copper prior to annealing (See e.g. Figure 1, Column 4, lines 30-40).    Therefore the alleged benefits are known in the art, i.e. using Mo to prevent or reduce Cu diffusion during annealing and therefore this argument is not persuasive.  No rejection is made over US 6297154 because the claims do not require any degree of prevention of diffusion, but such a reference is cited to rebut applicant’s arguments.
All other arguments are not persuasive as they are directed to mere attorney speculation that is unsupported by factual evidence or are deemed moot as not commensurate in scope with the broadly drafted claim requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20050064705 by Barth taken collectively with US Patent Application Publication 20070072417 by Nakamura and further with US Patent Application Publication 20140151682 by Saito et al.

Barth discloses a method of fabricating an array substrate, comprising a plurality of steps of: 
step S10: providing a substrate, and depositing and forming a metal layer on the substrate (0030-0031);  
step S20: patterning the metal layer to form metal traces (0038);  and

	Barth discloses recrystallization of the metal followed by patterning and therefore fails to disclose the recrystallization of the metal trace as claimed.  However, Nakamura, also forms metal wiring structure for semiconductor device including Cu and annealing for crystallization (0041-0042, 0047) and Nakamura discloses the anneal can either be before structuring/patterning to form the Cu wiring structure (same as taught by Barth) or alternatively the wiring structure can be formed in a desired pattern and then the anneal can take place (after forming the wiring structure), see 0059.  Therefore, taking the references collectively, and all that is known to one of ordinary skill in the art at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Barth to have patterned and then annealed as claimed as such is taught as a known and suitable alternative to annealing and then patterning.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Barth and Nakamura disclose all that is taught above and discloses metal traces for a semiconductor; however fail to disclose a first layer of Mo and second layer of Cu as claimed.    Nakamura discloses using Mo as a metal layer that is subject to annealing in the circuit (0064).  Additionally, Saito also forming circuit board with electrode circuits with electrodes and wiring lines (0002) discloses a dual electrode structure including a first layer of Mo and second layer of Cu (see paragraph 129-130, 170).  Therefore, taking the references collectively, it would have 
Claim 4 :  As for the thicknesses, Saito discloses Mo at a thickness of 10 nm (100 A) and Cu at a thickness of 300 nm (3000 A), see 0146, and therefore discloses thicknesses within the range as claimed and thus teaches or makes obvious the claims as drafted.
Claims 5-6:  Barth discloses annealing at 100 to 400 C for a time period of 10 to 60 minutes (0034) and therefore discloses time and temperature that overlaps or lies inside the claimed range and therefore makes obvious such.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claims 7:  Barth and Nakamura disclose all that is taught above; however, fails to disclose the further coating steps in the circuit formation.  However, Saito discloses circuit formation steps include the formation of a electrodes (see e.g. Figure 5 and accompanying text, see (33 and 47, which can reasonably be considered a trace as claimed) and thereafter forming a gate insulating layer (43) and a semiconductor layer on the metal layer in order (34);  depositing and forming a source/drain electrode layer on the semiconductor layer, and patterning the source/drain electrode layer to form a source electrode (35) and a drain electrode (36);  and depositing and forming a protective layer (44) and a pixel electrode layer (38) on the source electrode, the drain electrode, and the semiconductor layer.   
Therefore, taking the references collectively, it would have been obvious to provide the claimed layers as such are known to be deposited in the formation of the device.  As for the 
Claim 8:  Barth discloses PVD (0030).

Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. taken with Barth and with Nakamura.

Saito discloses circuit formation steps include the formation of a electrodes (see e.g. Figure 5 and accompanying text, see (33 and 47, which can reasonably be considered a trace as claimed) and thereafter forming a gate insulating layer (43) and a semiconductor layer on the metal layer in order (34);  depositing and forming a source/drain electrode layer on the semiconductor layer, and patterning the source/drain electrode layer to form a source electrode (35) and a drain electrode (36);  and depositing and forming a protective layer (44) and a pixel electrode layer (38) on the source electrode, the drain electrode, and the semiconductor layer.   Saito also forming circuit board with electrode circuits with electrodes and wiring lines (0002) discloses a dual electrode structure including a first layer of Mo and second layer of Cu (see paragraph 129-130, 170).  Saito fails to disclose recrystallization of the electrode layers.  However, Barth, as discussed above, discloses placing substrate in vacuum and recrystallizing the metal layer (Cu or Mo) to achieve low electrical resistance and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to 
Claim 4:  Saito discloses Mo at a thickness of 10 nm (100 A) and Cu at a thickness of 300 nm (3000 A), see 0146, and therefore discloses thicknesses within the range as claimed and thus teaches or makes obvious the claims as drafted.
Claims 5-6:  Barth discloses annealing at 100 to 400 C for a time period of 10 to 60 minutes (0034) and therefore discloses time and temperature that overlaps or lies inside the claimed range and therefore makes obvious such.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claim 8:  Barth discloses PVD (0030) and using such a known mechanism for depositing the metal layers would have been obvious as predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/             Primary Examiner, Art Unit 1718